UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4838


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN IVEY HALL, a/k/a John John,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00237-FL-1)


Submitted:   June 13, 2012                 Decided:   June 26, 2012


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Mark Herring, WHITE & ALLEN, P.A., Kinston, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Jennifer E. Wells, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Ivey Hall appeals the 240-month sentence imposed

following        his    guilty     plea   to    conspiracy      to   distribute     and

possess with intent to distribute fifty grams or more of cocaine

base and a quantity of marijuana, in violation of 21 U.S.C.

§ 846 (2006).           Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious        grounds     for    appeal      but   questioning       whether   the

district    court        imposed     an   unreasonable        sentence.      Hall   was

notified of his right to file a pro se supplemental brief but

has not done so.          We affirm.

             We review a sentence imposed by a district court for

reasonableness.           Gall v. United States, 552 U.S. 38, 46, 51

(2007).     We must first ensure that the district court committed

no     “significant           procedural        error,”        including      improper

calculation of the Guidelines range, insufficient consideration

of    the   18     U.S.C.     § 3553(a)     (2006)      factors,     and    inadequate

explanation of the sentence imposed.                    Gall, 552 U.S. at 51.        If

we find the sentence procedurally reasonable, we must examine

the    substantive        reasonableness        of      the    sentence    under    the

totality of the circumstances.              Id.

             Upon review of the record, we conclude that Hall’s

sentence    was        both   procedurally      and     substantively      reasonable.

Assuming, without deciding, that the 1997 drug sales should have

                                            2
been excluded from the relevant conduct determination in Hall’s

presentence       report,    see     U.S.       Sentencing        Guidelines      Manual

(“USSG”) § 1B1.3 & cmt. n.9; United States v. Mullins, 971 F.2d

1138, 1144 (4th Cir. 1992) (noting, in context of wire fraud,

that regularity and temporal proximity were weak or absent when

charged    and    relevant   conduct       were      separated     by   six     months),

Hall’s base offense level and criminal history category would

remain the same.       See USSG §§ 2D1.1, 4A1.1(c), (d), (e) & cmt.

n.8.     The district court considered the § 3553(a) factors and

provided an adequate explanation for the chosen sentence.                           See

Gall, 552 U.S. at 51.              In addition, Hall’s within-Guidelines

sentence is deemed on appeal to be substantively reasonable,

United States Strieper, 666 F.3d 288, 295 (4th Cir. 2012), and

we conclude that Hall did not rebut this presumption.                            United

States    v.    Montes-Pineda,     445      F.3d     375,   379    (4th   Cir.    2006)

(stating that presumption may be rebutted by showing “that the

sentence is unreasonable when measured against the § 3553(a)

factors”) (internal quotation marks omitted).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                         This court

requires that counsel inform Hall, in writing, of the right to

petition   the     Supreme   Court    of       the   United   States      for   further

review.    If Hall requests that a petition be filed, but counsel

                                           3
believes that such a petition would be frivolous, then counsel

may     move     in   this     court   for    leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Hall.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before   the     court   and   argument    would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       4